Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/21/2021 was considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claims 9 and 19 the guide groove must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Also, Fig. 5 comprises two references to “232” located at the external edge and the inner edge.  The reference to “232” at the inner edge needs to be changed to “231”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims 19 and 20 are objected to for depending from the claim 1 rather than claim 11.  By depending from claim 1 claims 19 and 20 have created duplicate claims of claims 9 and 10.  For purposes of examination, and per the interview held with Liying Sun on 3/5/2021 each of claims 19 and 20 are understood to properly depend from claim 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are unclear in that they recite:
“the blade”.  It is unclear which of the plurality of blades is being referred to.
“the tip position of the blade”.  The term lacks proper antecedent basis.  As best understood by the Office the term refers to the top leaf margin.
Claims 2-20 are unclear for their dependency from claims 1 and 11.
Claims 8 and 18 are unclear in that they recite:
“α is configured to gradually increase from front to back”.  The terms “front” and “back” are not defined, are given no orientation and lack proper antecedent basis.  As best understood by the Office, “front” refers to the leading edge or “front leaf margin” and the “back” refers to the trailing edge or “rear leaf margin”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa US 8512004.
Regarding claims 1 and 11, Nakagawa discloses an air conditioner (col. 2 ln. 50), wherein, the air conditioner comprises an axial flow wind wheel, the axial flow wind wheel comprises: 
a wheel hub (1); and 
a plurality of blades (2), arranged on the wheel hub at intervals (Fig. 2), the blade comprising 
a front leaf margin (2a, leading edge), 
a rear leaf margin (2b, trailing edge), and 
a top leaf margin (2c, tip) connecting to the outer edges of the front leaf margin and the rear leaf margin (Fig. 2), the tip position of the blade defining 
a section (corrugated portion forming A and B) inclined from a pressure surface (Fig. 7, positive pressure surface) of the blade to a suction surface (negative pressure surface) of the blade, and extended from the front leaf margin to the rear leaf margin (Fig. 3), the section comprising 
an external edge (Fig. 5) defined at the top leaf margin (2c), and 
an inner edge (Fig. 5) defined at the pressure surface (Fig. 7), and the inner edge being defined to be concave and convex inwards and outwards (corrugations of Fig. 7).  

    PNG
    media_image1.png
    699
    818
    media_image1.png
    Greyscale

Regarding claims 10 and 20, Nakagawa further teaches that the inner edge is defined with a jagged shape or a corrugated shape (Fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 8, 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa US 8512004 in view of Nakagawa 8721280 (hereinafter “Nakagawa ‘280”).
Regarding claims 2 and 12, Nakagawa further teaches that the inner edge comprises 
convex portions protruding outwards (Fig. 5), and a distance between a first connecting line (Fig. 5) connecting the top ends of each convex portion of the inner edge and the external edge is recorded as D1 (Fig. 5, where D1 is equal to B); and, 
a concave portion concaving inwards (Fig. 5) is defined between any two adjacent convex portions, and a distance between a second connecting line (Fig. 5) connecting the bottom ends of each concave portion of the inner edge and the first connecting line is recorded as D2 (Fig. 5).  

    PNG
    media_image2.png
    699
    818
    media_image2.png
    Greyscale

However it does not teach that D1 ∈ [1 millimeter, 10 millimeters] and , D2 ∈ [2 millimeters, 15 millimeters].
Nakagawa ‘280 teaches a similar fan blade (2, Figs. 7-9) wherein the extension or length of A and B may range from 80-100% of the blade span in order to effectively 
Regarding claims 3 and 13, Nakagawa does not teach that D2∈ [5 millimeters, 10 millimeters].  Given the teaching of Nakagawa ‘280 in claims 2 and 12 above, it would also have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the length of D2 as taught by Nakagawa, by using the claimed range of 5-10 mm in order to discover the optimum or workable ranges by routine experimentation.
Regarding claims 4 and 14, Nakagawa further teaches that the distance between the first connecting line and the external edge gradually increases (Fig. 11) from front (2a) to back (2b).  
Regarding claims 5 and 15, Nakagawa further teaches that the distance between the second connecting line and the first connecting line gradually increases (Fig. 11, inherent) from front (2a) to back (2b).  Given that the corrugation at the blade tip is formed by deforming the blade tip, the contour lines annotated onto Fig. 5 follow the deformation, and that the depth of deformation (in the blade thickness direction) 
Regarding claims 7 and 17, Nakagawa further teaches that a tangential angle (Fig. 7, angle formed from positive pressure surface down to A) formed between the section (corrugated portion forming A and B) and an extending surface of the pressure surface is small (comparing Fig. 7 with length of A and B).  
However it does not teach that the tangential angle α is α∈ [10 degrees, 20 degrees].  
Nakagawa ‘280 teaches that the length of A and B may be within a range of 80-100% of the span (see claim 2 and 12 above).  By adjusting the length of A and B the tangential angle must necessarily also vary. Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the length of length of A and B and thus the tangential angle as taught by Nakagawa, by using the claimed range of 10-20 degrees in order to discover the optimum or workable ranges by routine experimentation.
Regarding claims 8 and 18, Nakagawa teaches that the lengths of A and B (and thus α) is configured to gradually increase (Fig. 11) from front (2a) to back (2b).  

Allowable Subject Matter
Claims 6, 9, 16 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
The following is a statement of reasons for the indication of allowable subject matter:  
claims 6 and 16 are novel and non-obvious for the relationship S2∈ [1.2S1, 1.5S1].  
claims 9 and 19 are novel and non-obvious for the guide groove in section 230 extending from the front leaf margin to the rear leaf margin. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745